In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), dated August 27, 1998, which, upon a fact-finding order of the same court dated July 20, 1998, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of menacing in the second degree, adjudged him to be a juvenile delinquent and placed him in the custody of the Office for Children and Family Services for a period of one year. The appeal brings up for review the fact-finding order dated July 20, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s claim, raised for the first time on appeal, that the speedy trial provisions of the Family Court Act were violated, is untimely (see, Matter of Naiquan T., 265 AD2d 331; Matter of Anthony Q., 204 AD2d 647). O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.